                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                       Eastern District of Michigan
                                                    SOUTHERN DIVISION - DETROIT

In the Matter of:                                                 }
                                                                  }        Case No. 19-56375

RAINELL PATRICE BROWN                                             }
                                                                  }        Chapter 13
                                                                  }        Judge Tucker
Debtor(s)                                                         }
_____________________________/

                                                     ORDER CONFIRMING PLAN

         The Debtor(s)’ Chapter 13 plan was duly served on all parties in interest. A hearing on confirmation of the plan was held after
due notice to parties in interest. Objections, if any, have been resolved. The Court hereby finds that each of the requirements for
confirmation of a Chapter 13 plan pursuant to 11 USC §1325(a) are met.

          Therefore, IT IS HEREBY ORDERED that the Debtor(s)’ Chapter 13 plan, as last amended, if at all, is confirmed.

      IT IS FURTHER ORDERED that the claim of Frego & Associates, P.L.C. , Attorney for the Debtor(s), for the allowance of
      compensation and reimbursement of expenses is allowed in the total amount of $ fee app in fees and $fee app in expenses, and
      that the portion of such claim which has not already been paid, to-wit: $fee app shall be paid by the Trustee as an administrative
      expense of this case. The Trustee shall hold $3,500.00 pending a fee application.

          IT IS FURTHER ORDERED that the Debtor(s) shall maintain all policies of insurance on all property of the Debtor(s) and this
estate as required by law and contract.

         All filed claims to which an objection has not been filed are deemed allowed pursuant to 11 USC §502(a), and the Trustee is
therefore ORDERED to make distributions on these claims pursuant to the terms of the Chapter 13 plan, as well as all fees due the Clerk
pursuant to statute.
         IT IS FURTHER ORDERED as follows: [Only provisions checked below apply]

[X]       Provision V.H. of the Plan shall be modified to include the following language; Provided that if any creditor identified in Class
          5.1 or Class 6.1 files a Proof of Claim that specifies a monthly payment amount at variance with the Equal Monthly Payment
          amount set forth in the Plan, the amount of the monthly payment specified in the Plan shall control and shall become the Equal
          Monthly Payment for that creditor.




Approved:
/s/ Tammy L. Terry ____________________                                    /s/ _Glen T. Turpening
TAMMY L. TERRY (P46254)                                                    Frego & Associates-The Bankruptcy Law Office, P.L.C.
Chapter 13 Standing Trustee                                                Attorney for Debtor(s)
535 Griswold, Suite 2100                                                   23843 Joy Rd.
Detroit, MI 48226                                                          Dearborn Heights, MI 48127
313-967-9857                                                               313-724-5088
Mieb_ecfadmin@det13.com                                                    fregolaw@aol.com
                                                                           Glen T. Turpening (P65230)




              19-56375-tjt        Doc 36       Filed 03/18/20          Entered 03/18/20 09:53:35               Page 1 of 2
Signed on March 18, 2020




         19-56375-tjt   Doc 36   Filed 03/18/20   Entered 03/18/20 09:53:35   Page 2 of 2
